The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 3-14 are presented for examination.
	Acknowledgement is made of Applicant’s Track 1 Request for Prioritized Examination filed July 14, 2021, which was granted on October 12, 2021.	
Applicant’s Amendment filed April 27, 2022 has been entered into the present application.
Claims 1 and 3-14 remain pending and under examination. Claims 1, 3-5, 9, 11 and 13-14 are amended. 
Applicant’s arguments, filed April 27, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of Objections/Rejections in the January 27, 2022 Non-Final Office Action
	In reply to the objection to claim 3, as set forth at p.5 of the previous Office Action dated January 27, 2022, Applicant now amends claim 3 to add a period at the end of the claim. Accordingly, the objection is now hereby withdrawn. 
	In reply to the objection to claims 3-5, as set forth at p.5 of the previous Office Action dated January 27, 2022, Applicant now amends each of claims 3-5 to recite “[t]he method” in place of previously recited “[a] method”. Accordingly, the objection is now hereby withdrawn. 
	In reply to the rejection of claims 1 and 3-12 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.6-8 of the previous Office Action dated January 27, 2022, Applicant now amends (i) claim 1 to recite “2,250 mg per day”; (ii) claim 3 to now depend from claim 1, rather than cancelled claim 2; (iii) claim 4 to remove the limitation “equivalent doses of an alternative loop-acting and/or distal-acting diuretic”; (iv) claim 5 to now depend from claim 4, and further define “the patient” as “not exhibit[ing] diuretic-induced renal impairment”; (v) claim 9 to now recite “and/or” in place of the phrase “and or”; and (vi) claim 11 to clarify that it is the “patient’s ascites” that is “unresponsive to intensive diuretic therapy”; and further provides clarifying comments with regard to the rejection of claims 10 and 12. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claim 14 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.8-9 of the previous Office Action dated January 27, 2022, Applicant now amends claim 14 to recite that the method treats an ascites patient “by targeting plasma dopamine concentrations between 40-80 ng/ml”, and further specifies that the “first amount of docarpamine” is “at least one daily dose exceeding 2250 mg”. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claim 3 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.9 of the previous Office Action dated January 27, 2022, Applicant now amends claim 3 to depend from claim 1. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claim 14 under 35 U.S.C. §102(a)(1) as being anticipated by Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481), as set forth at p.12-13 of the previous Office Action dated January 27, 2022, Applicant now amends claim 14 to recite that the preamble objective of the method is for treating ascites “by targeting plasma dopamine concentrations between 40-80 ng/ml”, and further requires that “said first amount [of docarpamine administered to the patient with ascites] is at least one daily dose exceeding 2250 mg”. Accordingly, the rejection is now hereby withdrawn. 
	Upon further reconsideration of the instantly claimed subject matter, however, new grounds for rejection are necessitated and are set forth infra.

Objection to the Claims
	Claim 13 remains objected to for reciting “said a patient”, which is grammatically awkward. Appropriate correction remains required. 
	Applicant amends claim 13 at l.2 of the claim to now recite “the patient” in place of “said patient”, but such amendment fails to address the specific grounds for objection previously set forth at p.5 of the January 27, 2022 non-final Office Action. Accordingly, the objection remains proper. 
Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitation directed to the “method of treating a patient with ascites by targeting plasma dopamine concentrations between 40-80 ng/ml” in which “said first amount [of docarpamine] is at least one daily dose exceeding 2250 mg” (claim 14). 
At p.4 of the Reply filed April 27, 2022, Applicant states that “[c]laim 14 is amended to clarify that the initial daily dose exceeds 2250 mg, consisting with the remaining claims, and to specify a plasma dopamine concentration of 40-80 ng/ml”, in which “[t]he recitation of dopamine concentration in claim 14 is supported in the specification at page 16, line 20”, urging that “[n]o new matter is presented”. 
At p.16, l.10-20 of the as-filed specification, Applicant discloses that “[t]he inventors have also observed that the oral administration of docarpamine results in a high degree of variability in the resulting dopamine levels in non-Asian (especially Caucasian) populations, as compared to Asian (especially Japanese) populations. Accordingly, titrating the dose in such highly variable populations is warranted. Thus, another embodiment relates to a method of treating a patient with ascites, comprising: administering to said patient a first amount of docarpamine; obtaining the concentration of dopamine in the blood, serum or plasma of said patient; and administering a second amount of docarpamine to said patient, wherein said second amount is selected based on the concentration of dopamine obtained. Typical target plasma levels for dopamine in this regard will be between 1 and 300 ng/ml. Preferable target plasma levels will be between 10 and 150 ng/ml with more preferred target plasma levels being from 20-110 ng/ml or 20-80 ng/ml. Most preferred target plasma levels are from 40-80 ng/ml.”
	The specification and claims as originally filed fail to provide adequate written support for Applicant to now specifically claim that the method of treating a patient with ascites via titrating docarpamine therapy to achieve the preferred plasma level of 40-80 ng/ml dopamine specifically requires administration of a first amount of docarpamine that is “at least one daily dose exceeding 2250 mg” (claim 14). At best, Applicant describes a method of treating a patient with ascites by titrating the administered amount of docarpamine according to the dopamine concentration produced by the first dose – i.e., administering a first amount of docarpamine, measuring the blood, serum or plasma concentration of dopamine in the patient, and then administering a second amount of docarpamine adjusted based upon the obtained dopamine concentration, and further aiming to target a specific plasma dopamine level of most preferably between 40-80 ng/ml. Applicant’s originally filed description, however, does not place any limitation on the specific quantity of the first dose, and there is no explicit or implicit disclosure supporting Applicant’s newly limited first amount of docarpamine in this titration process being “at least one daily dose exceeding 2250 mg”. This concept, then, newly added in claim 14 constitutes a narrowing of the subject matter originally disclosed that does not find adequate written support in the as-filed specification.
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to the “method of treating a patient with ascites by targeting plasma dopamine concentrations between 40-80 ng/ml” in which “said first amount is at least one daily dose exceeding 2250 mg” (claim 14). 
Accordingly, the claim is considered to lack sufficient written description and is properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, Applicant recites “[a] method of treating a patient with ascites by targeting plasma dopamine concentrations between 40-80 ng/ml”, which renders the claim indefinite because it is unclear what the term “targeting” is intended to convey in this context. For example, it is unclear if Applicant seeks to maintain plasma dopamine between 40-80 ng/ml, or something else. Also, if Applicant intends for the former interpretation, it is unclear whether such plasma dopamine concentration must be maintained for a certain duration of time, or not. Clarification is required. 
	In claim 14, the step of “administering a second amount of docarpamine to said patient” in which “said second amount is selected based on the concentration of dopamine obtained” renders the claim indefinite because Applicant again fails to set forth the relationship of this “selection” relative to the concentration of dopamine obtained. Applicant fails to set forth the specific dopamine concentrations used to inform the skilled artisan of the particular “selection” that should be made, and further how the amount of docarpamine is modified based upon the identified dopamine concentration (e.g., if the dopamine concentration is >80 ng/ml, then the second amount of docarpamine is less than the first amount, or some other such relationship). Clarification is required. 
	In claim 14, the phrase “at least one daily dose exceeding 2250 mg” renders the claim indefinite because it is unclear if the claim requires (i) at least one dose >2250 mg per day, or (ii) at least one dose that, collectively, is >2250 mg per day (e.g., one dose of 2251 mg per day, or two doses per day of 1500 mg for a collective daily dose of 3000 mg). Clarification is required. 
	For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and is, thus, properly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 07/15/21 IDS), already of record, for the reasons of record set forth at p.9-12 of the previous Office Action dated January 27, 2022, of which said reasons are herein incorporated by reference. 
As newly amended claim 5 now depends from claim 4 (rather than previously recited claim 1), such claim is removed from the statement of the rejection above in view of this change in dependency.
Applicant’s amendments to claims 1 and 3 do not change the grounds for rejection as previously applied to such claims, as (i) claim 1 was previously interpreted for examination as providing for a “mg per day” quantity, and (ii) claim 3 was previously interpreted for examination as further limiting the subject matter of claim 1.
As the remaining amendments to claim 13 are merely editorial in nature and do not alter the scope of subject matter claimed, instant claim 13 remains rejected for the reasons already of record, which continue to apply equally herein.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “one of ordinary skill in the art would immediately understand that the total daily dose in Funasaki did not exceed 2250 mg per day” (Reply, p.6). Applicant contends that “one of ordinary skill would notice that all of the authors on the Funasaki paper are Japanese and, thus, would understand that it is unlikely that English is the first language of any of the authors” (Reply, p.6). Applicant further argues that “although the text repeatedly gives the impression that a massive dose of 6750 mg per day was used, the tables and figures consistently make clear that 2250 mg was the total daily dose, and not an individual dose”, citing to Tables 4-5, which state “2250 mg/day for 1 Wk” (Reply, p.6-7). Applicant states that Funasaki “presents a contradiction in need of resolution, but fortunately, the key to resolving this issue is contained in the Funasaki reference itself”, citing to Fig.1 and Table 4 as evidence that “there is essentially no difference in the peak concentration” that yields from “a single dose of 750 mg of docarpamine and after a week of dosing either at 2250 mg three times per day or 2250 mg per day total divided into 3 doses” (Reply, p.7). Applicant urges that the skilled artisan “would expect that doses of 750 mg and 2250 mg would result is [sic] an approximately 3X difference in peak drug concentrations … yet Funasaki saw no difference” such that the only explanation must be that “Funasaki was limited to 750 mg per dose, but that drug was administered three times per day for a total daily dose of 2250 mg” (Reply, p.7).
The arguments have been fully and carefully considered, but are not found persuasive. 
As an initial matter, Applicant’s implication that the alleged inconsistency in Funasaki’s disclosure with regard to the administration of docarpamine – either as 2250 mg per dose, given three times per day, or a total daily dose of 2250 mg given as three 750 mg doses – is a direct result of the fact that Funasaki’s authors are Japanese - and, therefore, English is not “the first language of any of the authors” - is not a point well taken. Such comment is a speculative assertion by Applicant’s counsel, and fails to take the place of any evidentiary teachings establishing that the interpretation of Funasaki’s disclosure as providing for administration of 2250 mg docarpamine per dose, three times daily, is incorrect. 
Applicant’s attempt to reconcile the text of Funasaki with the figures – i.e., in which the text appears to repeatedly reference administration of “2250 mg 3 times daily” (see, e.g., col.1, para.2, p.2478), but the figures appear to reference “2250 mg/day” (see, e.g., Fig.5, p.2479) – by citing to Fig.1 and Table 4 of Funasaki fails to provide the requisite clarification necessary to establish the actual docarpamine dose administered to the cirrhotic patients with refractory ascites. Here, Applicant neglects to consider that both Fig.1 at p.2477 and Table 4 at p.2478 regard the initial experimentation in Funasaki, in which seven cirrhotic patients were administered docarpamine to determine plasma levels (of which only two of the seven patients exhibited ascites; Table 1, p.2476) – not Funasaki’s study in which docarpamine was administered to cirrhotic patients with refractory ascites to determine therapeutic efficacy. As such, the plasma levels observed in Fig.1 and reported in Table 4 do not clearly regard the specific patient population of Funasaki’s second experimental study (in which docarpamine was administered to cirrhotic patients with refractory ascites). Thus, whatever conclusions Applicant has drawn from Fig.1 and Table 4 in an effort to clarify whether docarpamine was administered as 2250 mg 3 times daily for 1 week – or 2250 mg daily in three doses (750 mg each) – cannot be accepted because Applicant relies upon peak plasma concentrations for a distinct patient population than what is specifically relied upon to form the grounds for rejection (cirrhotic patients of Fig.1 and Table 4, only two of which demonstrated ascites, as compared to the cirrhotic patients all with refractory ascites of Table 2). 
Even if Fig.1 and Table 4 of Funasaki were found to provide evidence relevant to clarifying whether Funasaki’s dosing of docarpamine was 2250 mg 3 times daily for 1 week – or 2250 mg daily in three doses (750 mg each) – (which the Examiner does not concede1), Applicant proffers another unsubstantiated assertion by assuming that “doses of 750 mg and 2250 mg would result [in] an approximately 3X difference in peak drug concentrations”. This is unavailing, because it assumes that docarpamine follows a linear pharmacokinetic model - in which drug exposure (as measured by area under the curve, or “AUC”) is not affected by changes in drug schedule and is directly proportional to dose - and not a nonlinear pharmacokinetic model, in which saturation of a metabolic pathway occurs, and results in a less than proportional increase in AUC relative to the increase in dose2. Applicant fails to point to any teachings in Funasaki et al. that resolve whether docarpamine follows a linear or nonlinear pharmacokinetic model and, thus, it is wholly premature to make the unsupported assumption that docarpamine must follow a linear pharmacokinetic model (such that the data reported in Fig.1 and Table 4 can be used to assume that the “2250 mg” dosing described therein is actually 2250 mg per day as 3 divided 750 mg doses, and not a dose of 2250 mg administered 3 times daily, for a total daily dose of 6750 mg). 
As Applicant fails to proffer any evidentiary teachings persuasively establishing that the reported dosing of “2250 mg 3 times daily” in Funasaki et al. is actually a 2250 mg total daily dose given as 3 divided doses of 750 mg, the rejection remains proper and is maintained.
For these reasons supra, rejection of claims 1, 3, 8 and 13 is proper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 4 and 11, as well as newly amended claim 5, are rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 07/15/21 IDS) in view of Arroyo et al. (“Definition and Diagnostic Criteria of Refractory Ascites and Hepatorenal Syndrome in Cirrhosis”, Hepatology, 1996; 23(1):164-176, cited by Applicant on the 07/15/21 IDS), each already of record, for the reasons of record set forth at p.13-16 of the previous Office Action dated January 27, 2022, of which said reasons are herein incorporated by reference. 
Applicant newly amends instant claim 4 to remove the embodiment directed to “equivalent doses of an alternative loop-acting and/or distal-acting diuretic”. However, as the previously set forth grounds for rejection clearly address the embodiment in which the ascites patient was treated for >1 week with furosemide (>80 mg/day) and/or spironolactone (>100 mg/day) prior to administration of docarpamine, newly amended claim 4 remains properly included in the instant rejection.
Newly amended claim 5 now recites “wherein the patient [of claim 4] does not exhibit diuretic-induced renal impairment”. 
Funasaki et al. teaches that of the 10 cirrhotic patients with refractory ascites, abnormally high levels of BUN and serum creatinine were observed in four of the 10 patients, and these levels decreased with docarpamine treatment for 8 weeks (whereas those receiving placebo did not change) (col.2, para.3, p.2480). Such teachings establish that Funasaki et al. contemplated the administration of docarpamine to cirrhotic patients with ascites refractory to previously administered intensive diuretic therapy and exhibited – or did not exhibit – diuretic-induced renal impairment as a result.
Applicant newly amends instant claim 11 to clarify that the “patient’s ascites is unresponsive to intensive diuretic therapy”. However, as the previously set forth grounds for rejection clearly address the prima facie obviousness of treating ascites refractory to intensive diuretic therapy of spironolactone (400 mg/day) plus furosemide (160 mg/day), and dietary sodium restriction of 50 mEq sodium3, newly amended claim 11 remains properly included in the instant rejection. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Arroyo does not discuss docarpamine in the treatment of refractory ascites”, further asserting that “Funasaki does not teach, suggest or otherwise motivate using doses of docarpamine above 2250 mg per day, as required by the claims” (Reply, p.8).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s arguments are predicated upon a finding that the teachings of Funasaki et al. are deficient, which they are not for the reasons set forth above (and are herein incorporated by reference). 
Moreover, Applicant is reminded that Arroyo was relied upon for its teachings of what constitutes “refractory ascites” and why one of ordinary skill in the art before the effective filing date of the claimed invention would have applied Funasaki’s teachings to a patient with refractory ascites as described in Arroyo. Piecemeal analysis of the references cannot establish non-obviousness because it fails to consider the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under 35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the cited references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For these reasons supra, rejection of claims 4-5 and 11 is proper. 

5.	Claim 6 remains rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 07/15/21 IDS) in view of Siqueira et al. (“Refractory Ascites: Pathogenesis, Clinical Impact, and Management”, Gastroenterology & Hepatology, 2009; 5(9):647-656), each already of record, for the reasons of record set forth at p.16-17 of the previous Office Action dated January 27, 2022, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Siqueira does not discuss docarpamine in the treatment of refractory ascites”, further asserting that “Funasaki does not teach, suggest or otherwise motivate using doses of docarpamine above 2250 mg per day, as required by the claims” (Reply, p.8).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s arguments are predicated upon a finding that the teachings of Funasaki et al. are deficient, which they are not for the reasons set forth above (and are herein incorporated by reference). 
Moreover, Applicant is reminded that Siqueira et al. was relied upon for its teachings of a standard diuretic therapy of spironolactone, optionally in combination with furosemide, for the treatment of ascites and why one of ordinary skill in the art before the effective filing date of the claimed invention would have considered further administering such standard diuretic therapy to a patient with refractory ascites. Piecemeal analysis of the references cannot establish non-obviousness because it fails to consider the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under 35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the cited references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant goes on to argue that “diuretics are associated with dangerous side effects in ascites patients, including hepatic encephalopathy, renal impairment, hypokalemia and hyponatremia”, so “it is unclear why one of ordinary skill would risk such severe side effects” when Funasaki’s treatment was observed to be “satisfactory” (Reply, p.8).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant fails to consider the full scope of reasons provided in support of the rejection. Here, Funasaki et al. teaches administration of docarpamine for the treatment of cirrhotic patients with refractory ascites that are also receiving diuretic therapy at the same dose prior to initiation of docarpamine administration. Accordingly, Funasaki et al. is already suggesting a further administration of diuretic therapy for ascites treatment in combination with docarpamine, and Siqueira et al. is cited for the purposes of demonstrating the standard dosing of spironolactone and/or furosemide to yield a diuretic effect in ascites patients, which meets the dosing guidelines set forth in Applicant’s claim 6 - thereby rendering such claim prima facie obvious. This is further augmented by Funasaki’s teachings demonstrating that the efficacy of docarpamine therapy to affect renal blood flow and glomerular filtration rate permits an appropriate adjustment (increase or decrease) in diuretic dosing to achieve the desired therapeutic effect. 
To the extent that Applicant contends that further diuretic therapy would result in “dangerous side effects” and would be unnecessary given the efficacy of docarpamine therapy described in Funasaki, this contention is not understood. Any medicinal intervention carries attendant side effects of varying degrees, of which the ordinarily skilled artisan is well apprised thereof. However, the skilled artisan necessarily proceeds accordingly with caution by balancing therapeutic effect with risk. This is also presumably the same balance and consideration that Applicant undertakes to administer diuretic therapy in combination with docarpamine, as required by instant claim 6. It should be noted that Applicant claims the administration of docarpamine with the further administration of diuretic therapy as defined in instant claim 6 without presenting any additional new or adaptive features to mitigate these asserted risks of diuretic therapy and, therefore, must necessarily also suffer from these same risks Applicant attributes to the prior art.
For these reasons supra, rejection of claim 6 is proper. 

6.	Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 07/15/21 IDS), already of record, for the reasons of record set forth at p.18-19 of the previous Office Action dated January 27, 2022, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Funasaki does not teach or suggest a docarpamine dose exceeding 2250 mg per day as required” (Reply, p.9). Applicant further contends that the skilled artisan “would note that two alcoholic cirrhosis patients were assessed from [sic] pharmacokinetics, yet none were evaluated for efficacy”, which “creates a question as to why Funasaki excluded them” (Reply, p.9).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s arguments are predicated upon a finding that the teachings of Funasaki et al. are deficient for failing to teach a dose >2250 mg/day, which they are not for the reasons set forth above (and are herein incorporated by reference). 
To the extent that Applicant argues Funasaki et al. cannot be relied upon for suggesting applying his docarpamine therapy to a patient with refractory ascites and cirrhosis caused by alcohol consumption, this argument cannot be accepted. Although Funasaki et al. evaluated docarpamine’s efficacy in the treatment of refractory ascites in cirrhotic patients with cirrhosis originating from viral hepatitis (hepatitis B or C) or primary biliary cholangitis, Funasaki et al. clearly teaches that refractory ascites also was known to arise from alcoholic liver cirrhosis, thereby suggesting that docarpamine’s efficacy in the treatment of refractory ascites in cirrhosis of varying etiologies would have been reasonably applied to the treatment of refractory ascites from another etiology – in this case, as a result of alcoholic cirrhosis. If anything, Funasaki’s disclosure pertaining to the efficacy of docarpamine in the treatment of refractory ascites caused by cirrhosis of distinct etiology only serves to further underscore the applicability of docarpamine therapy for the effective treatment of refractory ascites resulting from cirrhosis independent of the specific cause of the cirrhosis (e.g., cirrhosis of viral origin, or cirrhosis as a result of alcohol consumption).
For these reasons supra, rejection of claim 7 is proper. 

7.	Claims 10 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 07/15/21 IDS) in view of Pedersen et al. (“Management of Cirrhotic Ascites”, Ther Adv Chronic Dis, 2015; 6(3):124-137), each already of record, for the reasons of record set forth at p.19-21 of the previous Office Action dated January 27, 2022, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Pedersen does not discuss the use of docarpamine in managing cirrhotic ascites” and “Funasaki does not teach or suggest a docarpamine dose exceeding 2250 mg per day” (Reply, p.9). Applicant contends that Pedersen’s disclosure “relates exclusively to TIPS, which is a surgical procedure to decompress the portal vein” and “does not relate to treatment with docarpamine” such that it would effectively supplement the deficiencies of Funasaki (Reply, p.9). Applicant further argues that “Pedersen counsels to stop diuretics when urinary sodium reaches this threshold [of below 30 mmol/day, which is equivalent to 30 mEq/day]”, which fails to “relate[s] to the threshold set out in claim 12 while a patient remains on diuretic therapy” (Reply, p.10). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s arguments are predicated upon a finding that the teachings of Funasaki et al. are deficient for failing to teach a docarpamine dose >2250 mg/day, which they are not for the reasons set forth above (and are herein incorporated by reference). 
To the extent that Applicant argues Pedersen’s teachings are limited only to the application of TIPS intervention with recurrent ascites and frequent large volume paracentesis (LVP), Applicant’s argument is unavailing, as it takes an unreasonably narrow view of Pedersen’s teachings. Here, Pedersen et al. teaches that recurrent ascites and frequent LVPs suggest the need for an alternative intervention – in this case, Pedersen et al. proposes TIPS as this alternative intervention. However, Applicant cannot ignore the broader implications of the reference – namely, that recurrent ascites characterized by frequent LVPs (>3/month) ineffective to control ascites suggests a need for considering other effective therapeutic interventions. In this case, the need for frequent LVPs (>3/month) suggests that diuretic therapy and/or frequent LVPs was insufficient management of ascites and would have led one of ordinary skill in the art before the effective filing date of the claimed invention to consider alternative, efficacious therapies for the treatment of refractory ascites – such as, in this case, Funasaki’s docarpamine therapy. Therefore, even though Pedersen et al. focuses on the use of TIPS as alternative therapy, this alone does not vitiate the fact that Pedersen’s disclosure clearly suggests that the need for repeated and frequent LVPs is indicative of ineffective management of ascites, and is indicative of a need to consider other alternative therapeutic interventions for the effective treatment thereof – such as, in this case, Funasaki’s docarpamine therapy. 
Regarding Applicant’s argument that Pedersen’s teachings relating to stopping diuretic therapy when urinary sodium excretion is < 30 mmol/day (equivalent to <30 mEq/day) are immaterial to instant claim 12, this argument is also unavailing. Here, Pedersen et al. clearly teaches that diuretic therapy is ineffective to manage ascites if urinary sodium excretion is <30 mmol/day (equivalent to <30 mEq/day). In other words, Pedersen et al. establishes that diuretic therapy alone is wholly ineffective to control ascites if urinary sodium excretion is <30 mEq/day – again, implying a need to consider alternative therapeutic interventions to effectively manage ascites. This is clearly relevant to Applicant’s embodiment of instant claim 12, which states that the ascites patient has a 24 h urinary sodium excretion of <40 mEq/day during diuretic therapy prior to treatment with docarpamine. Given Pedersen’s teachings, it is clear that instant claim 12 intends to circumscribe those ascites patients in which diuretic therapy alone is insufficient in managing ascites. This is exactly what Pedersen is suggesting – the insufficiency of diuretic therapy alone when urinary sodium excretion is below 30 mEq/day (and, thus, the consideration of stopping diuretic therapy for its lack of therapeutic effect) and the need to consider alternative efficacious therapies to be used in place of, or with, diuretic therapy for ascites treatment (such as Funasaki’s docarpamine therapy).
For these reasons supra, rejection of claims 10 and 12 is proper. 

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 07/15/21 IDS) in view of Rosoff et al. (“Studies of Renin and Aldosterone in Cirrhotic Patients with Ascites”, Gastroenterology, 1975; 69:698-705), each already of record, for the reasons of record set forth at p.21-23 of the previous Office Action dated January 27, 2022, of which said reasons are herein incorporated by reference.
Applicant’s amendment to claim 9 is merely editorial in nature, seeking only to clarify that the recitation of “and or” was intended to constitute “and/or”. As the previously set forth grounds for rejection clearly address the embodiment in which the cirrhotic patient with refractory ascites exhibits elevated aldosterone (>21 ng/dL) and renin (>40 pg/mL), newly amended claim 9 remains properly rejected for the reasons already of record, which apply equally herein.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Rosoff does not mention docarpamine as a treatment for ascites and, thus, does not and cannot remedy the failure of Funasaki to teach or suggest treating with a dose of docarpamine exceeding 2250 mg/day” (Reply, p.10).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s arguments are predicated upon a finding that the teachings of Funasaki et al. are deficient, which they are not for the reasons set forth above (and are herein incorporated by reference). 
Moreover, Applicant is reminded that Rosoff et al. was relied upon for its teachings that cirrhotic patients with refractory ascites exhibit markedly elevated aldosterone (>21 ng/dL) and renin (>40 pg/mL) and, therefore, a cirrhotic patient with refractory ascites and such markedly elevated aldosterone and renin concentrations would have been particularly suitable for Funasaki’s therapeutically efficacious docarpamine therapy. Piecemeal analysis of the references cannot establish non-obviousness because it fails to consider the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under 35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the cited references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For these reasons supra, rejection of claim 9 is proper. 

Double Patenting
Statutory Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

9.	Claims 1 and 3 are provisionally rejected under 35 U.S.C. §101 as claiming the same invention as that of claims 2-3 of U.S. Patent Application No. 17/090,530, already of record, for the reasons of record set forth at p.23 of the previous Office Action dated January 27, 2022, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now clarifies that the recited docarpamine dose of “greater than 2,250 per day” is, specifically, “mg per day”.
Newly amended claim 3 now depends from claim 1, in place of previously cancelled claim 2. 
As the ‘530 claims remain clearly directed to the administration of docarpamine in an amount of “greater than 2,250 per day” (claim 2) and “greater than 3,500 mg/day” (claim 3), newly amended claims 1 and 3 remain properly rejected over claims 2-3 of the ‘530 application. 
Note, further, that although claim 2 of the ‘530 application does not specifically recite “mg” per day, the recitation of the units “mg/day” in claim 3 of the ‘530 application – and its intent to further limit the subject matter of claim 2 of the ‘530 application – necessarily implies that the units of claim 2 must also be, specifically, mg per day in order to constitute a proper further limiting claim thereof.

10.	Claim 13 is provisionally rejected under 35 U.S.C. §101 as claiming the same invention as that of claim 13 of U.S. Patent Application No. 17/090,530, already of record, for the reasons of record set forth at p.24 of the previous Office Action dated January 27, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to instant claim 14 necessitates the removal of such claim from the statutory (35 U.S.C. §101) double patenting rejection above. 
As the remaining amendments to claim 13 are merely editorial in nature and do not alter the scope of subject matter claimed, Applicant’s claim 13 remains rejected for the reasons already of record, which continue to apply equally herein.

11.	Claims 1 and 3 are provisionally rejected under 35 U.S.C. §101 as claiming the same invention as that of claims 2-3 of U.S. Patent Application No. 17/244,319, already of record, for the reasons of record set forth at p.24 of the previous Office Action dated January 27, 2022, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now clarifies that the recited docarpamine dose of “greater than 2,250 per day” is, specifically, “mg per day”.
Newly amended claim 3 now depends from claim 1, in place of previously cancelled claim 2. 
As the ‘319 claims remain clearly directed to the administration of docarpamine in an amount of “greater than 2,250 per day” (claim 2) and “greater than 3,500 mg/day” (claim 3), newly amended claims 1 and 3 remain properly rejected over claims 2-3 of the ‘319 application. 
Note, further, that although claim 2 of the ‘319 application does not specifically recite “mg” per day, the recitation of the units “mg/day” in claim 3 of the ‘319 application – and its intent to further limit the subject matter of claim 2 of the ‘319 application – necessarily implies that the units of claim 2 must also be, specifically, mg per day in order to constitute a proper further limiting claim thereof.

12.	Claim 13 is provisionally rejected under 35 U.S.C. §101 as claiming the same invention as that of claim 13 of U.S. Patent Application No. 17/244,319, already of record, for the reasons of record set forth at p.24 of the previous Office Action dated January 27, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to instant claim 14 necessitates the removal of such claim from the statutory (35 U.S.C. §101) double patenting rejection above. 
As the remaining amendments to claim 13 are merely editorial in nature and do not alter the scope of subject matter claimed, Applicant’s claim 13 remains rejected for the reasons already of record, which continue to apply equally herein.

	Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1 and 4-12 of U.S. Patent Application No. 17/090,530 or (ii) claims 1 and 4-12 of U.S. Patent Application No. 17/244,319, each alternatively taken in view of Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 07/15/21 IDS), each already of record, for the reasons of record set forth at p.24-26 of the previous Office Action dated January 27, 2022, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now clarifies that the recited docarpamine dose of “greater than 2,250 per day” is, specifically, “mg per day”.
Newly amended claim 3 now depends from claim 1, in place of previously cancelled claim 2. 
As the previously set forth grounds for rejection clearly address the prima facie obviousness of administering docarpamine in a dose of greater than 2250 mg/day (claim 1), or greater than 3500 mg/day (claim 3), Applicant’s amended claims 1 and 3 remain properly included in the present rejection for the reasons already applied thereto.
Newly amended claim 4 removes the embodiment in which “equivalent doses of an alternative loop-acting and/or distal-acting diuretic” are administered. 
Newly amended claim 5 recites that the patient does not exhibit diuretic-induced renal impairment. 
The ‘530 or ‘319 claims each recite that, prior to administering docarpamine to the patient with ascites, the patient is treated for more than 1 week with doses of furosemide (>80 mg/day) and/or spironolactone (>100 mg/day) (‘530, claim 4; ‘319, claim 4), and further recites that the dosing of such diuretics is not limited by diuretic-induced renal impairment (‘530, claim 5; ‘319, claim 5), thereby suggesting that the patient does not exhibit diuretic-induced renal impairment that would further limit the diuretic dose to be administered.
Newly amended claim 11 now recites that the patient’s ascites is unresponsive to “intensive diuretic therapy”. 
The ‘530 or ‘319 claims each recite that the patient has ascites unresponsive to sodium-restricted diet and intensive diuretic therapy, further defining the “intensive diuretic therapy” as “spironolactone at 400 mg/day and furosemide at 160 mg/day for at least 1 week with a salt-restricted diet (<5.2 g of salt/day)” (‘530, p.13, l.14-15; ‘319, p.13, l.17-18), which meets Applicant’s definition of “intensive-diuretic therapy” as defined at p.13, l.17-18 of the as-filed specification. 
Applicant’s amendments to claims 9 and 13 are editorial in nature, seeking only to clarify that the patient exhibits the recited serum aldosterone level and/or serum renin concentration (‘530, claim 9; ‘319, claim 9) and “the patient” of the recited active step is the same as that of the preamble objective (‘530, claim 13; ‘319, claim 13). As a result, such claims remain rejected for the reasons already of record, which apply equally herein.

Response to Applicant’s Arguments
In reply, Applicant addresses the rejections collectively, stating that “these rejections are held in abeyance until one or more rejected claims is otherwise deemed to be in condition for allowance” (Reply, p.11). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant is notified that the instant claims are not in condition for allowance at this time in view of the pending rejections set forth infra. Because Applicant has failed to file a Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the cited copending ‘530 or ‘319 claims, the rejections remain proper and are maintained.
For these reasons supra, rejection of claims 1 and 3-13 is proper. 

Conclusion
Rejection of claims 1 and 3-14 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant fails to address the fact that the data reported in Fig.1 and Table 4 is obtained from seven cirrhotic patients, only two of which exhibited ascites, which fails to clearly inform one of ordinary skill in the art of the expected peak plasma concentrations from a population composed only of cirrhotic patients with refractory ascites. As both the cirrhosis and refractory ascites affect liver function, which is integral to drug metabolism, it is erroneous to assume – without factual evidence – that the presence of refractory ascites in cirrhotic patients would not affect the attained peak plasma concentration of docarpamine when administered orally.
        
        2 See generally, e.g., Ratain et al. “Principles of Pharmacokinetics”, Holland-Frei Cancer Medicine (Sixth Edition), Published 2003, which is cited only in response to Applicant’s arguments and is not relied upon to formulate the applied grounds for rejection. 
        3 As previously set forth in the grounds for rejection at p.15 of the January 27, 2022 non-final Office Action, such therapeutic regimen meets Applicant’s definition of “intensive diuretic therapy” (spironolactone at 400 mg/day and furosemide at 160 mg/day for at least one week with a salt-restricted diet of <5.2 g/day, which is <89 mEq sodium).